Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00370-CR

                                   IN RE Matthew Jamal JACKSON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: July 8, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 18, 2015, relator Matthew Jamal Jackson filed a pro se petition for writ of

mandamus complaining of the trial court’s failure to rule on various pro se motions Jackson asserts

he has mailed to the court in the underlying criminal proceeding. However, trial counsel has been

appointed to represent Jackson with respect to the pending criminal charges for which he is

currently confined. A criminal defendant is not entitled to hybrid representation. See Robinson v.

State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995) (en banc). A trial court has no legal duty to rule on pro se motions or petitions

filed in a criminal proceeding in which the defendant is represented by counsel. See Robinson, 240
S.W.3d at 922. Consequently, to the extent that the trial court has failed or refused to rule on any



1
  This proceeding arises out of Cause No. 2014CR0148, styled The State of Texas v. Matthew Jamal Jackson, pending
in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ronald Rangel presiding.
                                                                                      04-15-00370-CR


pro se motions filed in the underlying proceeding, such conduct does not constitute an abuse of

the trial court’s discretion. Id. Accordingly, the petition for writ of mandamus is denied. TEX. R.

APP. P. 52.8(a).

       Additionally, relator filed an application for leave to file his petition for writ of mandamus.

No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52.

Therefore, relator’s motion for leave to file is denied as moot.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-